Citation Nr: 1715844	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to April 21, 2016, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who served on active duty from March 1955 to May 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011, rating decision.     

In October 2015, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In December 2015, the issues before the Board were: entitlement to an effective date prior to April 25, 2007 for the grant of service connection for an anxiety disorder, and entitlement to an initial rating in excess of 10 percent for an anxiety disorder.  In December 2015, the Board remanded the Veteran's claims for further development.  

In a September 2016 decision, the Winston-Salem, North Carolina, Regional Office (RO) granted an earlier effective date for service connection for PTSD, effective August 26, 2006.  The Veteran did not express any disagreement with this decision, and therefore, it is considered to have satisfied his appeal in that regard.  In a December 2016 rating action, a 70 percent evaluation for PTSD, effective April 21, 2016, was granted, and the case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

In February 2017, prior to promulgation of a decision in the appeal, the Board received a written statement from the Veteran withdrawing his appeal for an increased rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal with regard to the issue of entitlement to an increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal with regard to the issue of entitlement to an increased rating for PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The issue of entitlement to an initial rating in excess of 10 percent for PTSD prior to April 21, 2016, and in excess of 70 percent thereafter, is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


